                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ROBERTO GRIJALVA,                             Case No. 19-cv-01701-MMC
                                  8                    Plaintiff,
                                                                                       ORDER ADOPTING MAGISTRATE
                                  9             v.                                     JUDGE'S REPORT AND
                                                                                       RECOMMENDATION; REMANDING
                                  10     MICHAEL R. ARREDONDO, et al.,                 CASE TO STATE COURT
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Magistrate Judge Sallie Kim’s Report and Recommendation,

                                  14   filed May 2, 2019, by which said Magistrate Judge recommends the Court remand the

                                  15   above-titled action for lack of subject matter jurisdiction. No objection to the Report and

                                  16   Recommendation has been filed.

                                  17          Having reviewed the matter de novo, the Court hereby ADOPTS the Report and

                                  18   Recommendation in its entirety.

                                  19          Accordingly, the above-titled action is hereby REMANDED to the Superior Court of

                                  20   California, in and for the County of Contra Costa.

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: May 22, 2019
                                                                                               MAXINE M. CHESNEY
                                  24                                                           United States District Judge
                                  25

                                  26
                                  27

                                  28
